            Case 2:20-cm-00027-MEF Document 1
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                      Filed 03/12/20 Page 1 of 29 PageID #: 1
                                                                                                                 nn-,!f.S' tJlsffii
                                       UNITED STATES DISTRICT COURT                                              .,,.~TERN D1sf COlJRr
                                                                                                                              FILEDARKANsAs
                                                                 for the
                                                       Western District of Arkansas                              MAR 12 2020
                                                          Fort Smith Division                              l>Dunr .. ~
                                                                                                            By ~ P. YOlJNa
          In the Matter of the Search of                 )                                                              Dean,           ,Clerk
          Premises located at                            )                       Case No. 2:20CM       Qr]                      Clert
          2310 County Road 4490                          )
          Ozone, Arkansas                                )

                                              APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe property to
be searched and give its location) : Premises located at 2310 County Road 4490, Ozone, Arkansas more particularly
described on Attachment "A",

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized) : See
Attachment "B".

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :

                    ::/. evidence of a crime;

                    ✓ contraband, fruits of crime, or other items illegally possessed;
                     D     property designed for use, intended for use, or used in committing a crime;

                     D     a person to be arrested or a person who is unlawfully restrained .

          The search is related to a violation of:
                  Code Section                           Offense Description
                  18 U.S .C. § 373                       Solicitation to Commit a Crime of Violence
                  18 U.S.C. § 875(c)                     Interstate Communication of a Threat
                  18 U .S.C. § 922(g)                    Prohibited Person in Possession of Firearm
                  18 U.S.C. § 922(0)                     Illegal Possession of a Machine Gun
                  18 U.S.C. § 2332a                      Conspiracy to Use a Weapon of Mass Destruction

          The application is based on these facts:
          ✓ Continued on the attached sheet.
          D  Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - - -~ is requested
under 18 U .S.C. § 3103a, the basis of which is set forth on the attach=- =•=t.



                                                                                              App licant          ure

                                                                        Ryan Crump, FBI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.

Date:       3/lt   (to                                                                       Judge's signature

City and state: Fort Smith, Arkansas                                    Mark E . Ford, United States Magistrate Judge
                                                                                            Printed name and title
 Case 2:20-cm-00027-MEF Document 1                  Filed 03/12/20 Page 2 of 29 PageID #: 2




    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

       I, Ryan Crump, a Special Agent of the Federal Bureau oflnvestigation ("FBI") being duly

sworn, depose and state:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request a search warrant. I have been

employed with the FBI since August 2016. I am currently assigned to the FBI Little Rock Field

Office, Fort Smith Resident Agency where I am tasked with conducting national security

investigations. During my career as a Special Agent, I have been involved in a variety of

investigative matters, including international and domestic terrorism matters. During the course

of these investigations, I have assisted with Title III wire intercept affidavits, participated in the

execution of search and arrest warrants, conducted physical surveillance, participated in controlled

meetings with confidential sources, and communicated with other local and federal law

enforcement officers regarding the manner in which those engaged in domestic terror activities

conduct their business.

       2.      This affidavit is submitted in support of the application for a warrant to search the

following premise in the Western District of Arkansas, Fort Smith Division: 2310 County Road,

4490 Ozone, Arkansas ("THE TARGET LOCATION"), further described in Attachment A, to

include all the buildings, vehicles, curtilage and appurtenances located and attached thereto, in

addition to the person of any individuals and the vehicles located thereon at the time of the

execution of the warrant, for things described in Attachment B.




                                            Page 1 of25
 Case 2:20-cm-00027-MEF Document 1                 Filed 03/12/20 Page 3 of 29 PageID #: 3




       3.      Affiant has reason to believe that evidence of violations of Title 18 U.S.C. § 373,

Solicitation to Commit a Crime of Violence; Title 18 U.S.C. § 875(c), Interstate Communication

of a Threat; Title 18 U.S.C. § 922(g), Prohibited Person in Possession of Firearms; Title 18 U.S.C.

§ 922(0), Illegal Possession of a Machine Gun; and Title 18 U.S.C. § 2332a, Use a Weapon of

Mass Destruction, will be found at THE TARGET LOCATION.

       4.      The information contained in this affidavit is based upon my personal observations,

as well as information provided to me by fellow law enforcement officers of the FBI, information

provided by witness statements, and my experience and background. Because this affidavit is

being submitted for the limited purpose of securing an application for a warrant to search, I have

not included each and every fact known to me concerning this investigation. I have set forth only

those facts which I believe are necessary to establish probable cause that the residence location

will contain evidence that Title 18 U.S.C. §§ 373, 875(c), 922(g), 922(0), and 2332a have been

violated.

                              FACTS AND CIRCUMSTANCES

       5.      On August 31, 2019, the FBI received information regarding private chat messages

of five Facebook User IDs engaged in violent rhetoric. As part of this investigation, it is believed

that the five Facebook accounts were used by three individuals, Jason D' Juan GARFIELD a/k/a

"Moon Man" a/k/a "Jugger Bugger" (User IDs: 100039745848858, 100040632669718, and

100037513098779), Travis OWENS (User ID: 100009372128338), and James WISDOM III (User

ID: 100031411818671). Rhetoric in the private chat messages was consistent with racially

motivated extremism ideology, to include aspirational violence against religious and racial

minorities.




                                           Page 2 of25
 Case 2:20-cm-00027-MEF Document 1                 Filed 03/12/20 Page 4 of 29 PageID #: 4




                                  Prior Mistaken Identification

       6.      Your Affiant had previously believed and had previously advised this Court that

the Facebook accounts I now know were used by GARFIELD were used by an individual by the

name of Dalton Scott.

       7.      Your Affiant received information regarding three alias Facebook profiles, "Moon

Man," "lugger Bugger," and "lugger Bugger." Telephone number 479-847-4569 was associated

with "Moon Man." Telephone number 479-214-2684 was associated with one of the "lugger

Bugger" Facebook accounts. No telephone number was associated with the other "lugger Bugger"

Facebook account.

       8.      During the course of this investigation, the FBI had four sources of information to

suggest 479-847-4569, the number associated with the "Moon Man" Facebook account, belonged

to Dalton Scott.

               a.       "Moon Man" was identified as Dalton Scott by the complainant.

               b.       Telephone number 479-847-4569 was historically attributed to Dalton C.

Scott by open sources searches.

               c.       A search for 479-847-4569 in open sources indicated it was associated with

a Skype account for Dalton Scott.

               d.       A grand jury subpoena return for one of Dalton Scott's Facebook accounts

(in true name) indicated 479-847-4569 was paired with the account in 2015.

       9.      The number 479-847-4569 was previously identified as a Verizon Wireless phone

number. After discussion with Verizon, the FBI was informed that 479-847-4569 was actually

serviced by Tracfone, and that the FBI would need to consult Tracfone for subscriber information.

Tracfone subsequently advised there was no subscriber information for the number to report. As a



                                           Page 3 of25
    Case 2:20-cm-00027-MEF Document 1               Filed 03/12/20 Page 5 of 29 PageID #: 5




result, attempts to verify the subscriber of the phone through the service provider yielded no further

information.

         10.    Verizon and Tracfone were unable to provide subscriber information for 479-214-

2684, the number associated with one of the "Jugger Bugger" accounts. However, Verizon was

able to provide GPS pings for this number, which were requested and obtained pursuant to

emergency disclosure.

         11.    In addition, the FBI served a subpoena to Tracfone for telephone number 479-214-

2684, the results of which revealed the following information:

                a.      Name: NIA;

                b.      DOB: 09/11 /97;

                c.      Security Pin: 1488;

                d.      Email: decanusbjom@straighttalk.com;

                e.      Phone: 1351681175;

                f.      Address: 1351681175, Clarksville, AR 72830; and

                g.      Purchase Information: Phone was purchased at Walmart store 5360.

         12.    The FBI has utilized a confidential source in this investigation who will be referred

throughout this Affidavit as "CS 1." CS 1 has no criminal history and is motivated by patriotism.

Affiant deems CS 1 to be a reliable informant whose information can be trusted. CS 1 did not

recognize Dalton Scott as "Jugger Bugger."         CS 1 was shown a photo of GARFIELD and

recognized GARFIELD as "lugger Bugger." On or around October 25, 2019, CS 1 advised agents

that "Jug's" 1 true name was Jason GARFIELD, and that GARFIELD was employed as a




1
    "Jug" is believed to be shorthand for "Jugger Bugger" a/k/a Jason GARFIELD.
                                              Page 4 of25
    Case 2:20-cm-00027-MEF Document 1            Filed 03/12/20 Page 6 of 29 PageID #: 6




maintenance mechanic on third shift at ConAgra in Russellville, Arkansas. On or around October

30, 2019, information provided by CSl was corroborated by ConAgra.

        13 .   GARFIELD was further identified following searches m open source law

enforcement databases. GARFIELD was found to have a date of birth of September 11 , 1997,

which matched the date of birth provided in the Tracfone subpoena return for 479-214-2684.

Furthermore, " 1488" 2 is a commonly used racist slogan. The use of these four digits for a pin

would be consistent with the rhetoric observed via the "Jugger Bugger" Facebook account.

                                 Facebook Communications

        14.    GARFIELD has communicated on Facebook with other persons engaged in

racially motivated, extremist rhetoric. Additionally, Your Affiant has reviewed the messages

exchanged between GARFIELD, OWENS, WISDOM III, and Colton PELTS (User ID:

100009106173104) between on or about June 11 , 2019 and on or about September 1, 2019,

obtained from a previously issued search warrant. 3 Those messages contained discussions about

the research, procurement, and development of improvised explosive devices (IEDs), illegally

manufactured firearms, ammunition, and ballistic body armor to be used in attacks against racial

and religious minorities, as well as discussions regarding GARFIELD's possession and

procurement of firearms.

        15.    On or about June 11, 2019, GARFIELD sent a Facebook message to WISDOM

stating, "My Mauser" along with the following four images:




2
  " 1488" is a popular white supremacist numeric symbol. " 14" is shorthand for the " 14 Words"
slogan, "We must secure the existence of our people and a future for white children." "88" is
numeric shorthand for "HH," which is shorthand for "Heil Hitler," as "H" is the eighth letter in
the alphabet.
3
  Case Number: 2:19CM40.
                                         Page 5 of25
 Case 2:20-cm-00027-MEF Document 1              Filed 03/12/20 Page 7 of 29 PageID #: 7




       16.    On or about June 11, 2019, GARFIELD sent a Facebook message to WISDOM

stating, "Two of my ARs and my Colt Delta Elite" along with the four following images:




                                        Page 6 of25
 Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 8 of 29 PageID #: 8




       17.     On or about June 11, 2019, GARFIELD sent a Facebook message to WISDOM

stating, "Based and redpilled. My duty AR is really simple. Aero Precision upper receiver and

handguard, Savage lower, Magpul stock. The only thing I did for myself was a 14.5" Rosco 5.56

barrell with a 1:7 twist and a Geissele SSP trigger. And I put a Vortex UH-1 holographic sight on

it[.]" GARFIELD then followed stating, "My flip up sights are just magpul and I love them, they're

simple and they work" along with the following two images:




                                          Page 7 of25
    Case 2:20-cm-00027-MEF Document 1              Filed 03/12/20 Page 9 of 29 PageID #: 9




        18.    On or about June 12, 2019, GARFIELD sent a Facebook message to WISDOM III

stating, "I rarely even wear a hat. But I wear gloves every time I go shooting because I'm putting

at least lk rounds downrange when I'm training[.]" WISDOM III responded stating, "Damn. I'd

like to get out and shoot more, but I don't have any money and haven't had any luck trying to get

a summer job. So I've got 120 rounds that I have to conserve." GARFIELD responded stating,

"I've got like 5k in reserve[.]"

        19.    On or about June 23, 2019, GARFIELD sent a Facebook message to WISDOM

stating, "Just carry a 10mm like me" along with the following image:




                                                                         4



        20.    On or about June 23, 2019, GARFIELD sent a Facebook message to WISDOM

stating, "I've got a guy that can order [a firearm] to his shop" adding, "He's in Atkins though so

it's a bit of a drive but he has good shit. The first gun I seen when I walked in for the first time


4
 On March 9, 2020, CS2, referenced in paragraph 31 below, identified the person in the image as
GARFIELD.
                                           Page 8 of25
Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 10 of 29 PageID #: 10




was a suppressed M82al [.]" Later in the Facebook message conversation, GARFIELD stated, "He

carries a lot of suppressors. I seen a suppressed FAL and got to fingerfuck the fuck out of it[.]"

WISDOM replied stating, "Bet it was painful not buy it[.]" GARFIELD responded stating, "Yep.

Especially since I can't afford it and would never pass the check for a suppressor[.]"

       21.     Through the course of this investigation, it was determined that GARFIELD,

WISDOM III, OWENS, and PELTS, were participants in a Facebook Messenger chat group

named "Right Wing Death Squad."           The following conversations between GARFIELD,

WISDOM III, OWENS, and PELTS took place over Facebook Messenger between August 2, 2019

and August 26, 2019:

               a.      On August 2, 2019, WISDOM III messaged GARFIELD: "[W]e can take

care of druggies any time. We need to get rid of Jews ASAP though." GARFIELD responded,

"[d]o both at the same time. Clean up the white community and show them who's controlling and

manipulating and our numbers go up ... We don't have the time to do one goal at a time." WISDOM

III stated, "I'm aware. Doesn't mean we need to be too hasty though. We need at least a rudimentary

plan and proper resources before we try anything big."

               b.      On August 4, 2019, GARFIELD messaged WISDOM III: "WE CAN

ACCELERATE TODAY FOR A NEW WORLD TOMORROW." WISDOM III responded,

"Give me some ammo and a couple extra mags. I've already got a couple of guns that'll be sufficient

at the very least." GARFIELD messaged, "I'm really tempted to act soon. I can't stand by and do

nothing." WISDOM III asked, "How many others do we have on our side that we immediately

know of?" GARFIELD responded, "I don't know of anyone outside of Atomwaffen5 but they're




5
  I believe this to be a reference to Atomwaffen Division, a Neo-Nazi, and terroristic national
socialist organization.
                                           Page 9 of25
Case 2:20-cm-00027-MEF Document 1                   Filed 03/12/20 Page 11 of 29 PageID #: 11




all out of state and I don't know ifl trust them ...Let's just pull a Mc Veigh6 in little rock." WISDOM

III replied, "Possibly."

                c.         On August 5, 2019, WISDOM III stated, "[a] few thousand rounds of

ammo, 20 mags, and a couple of automatic rifles ... Throw in an armored vehicle and a small crew

could do some serious damage. Some explosives could further the destruction." GARFIELD

responded, "I need a more permanent solution." WISDOM III messaged, "you'll have to find more

patience and save funds to afford better gear, and spend time gathering a larger group to carry out

your plan." GARFIELD stated, "Just fucking McVeigh the DNC", and WISDOM III replied,

"[t]hen you know what to buy. Call me up when you've got it and I'll be more than happy to help."

                d.      On August 7, 2019, GARFIELD messaged another user, "SPICS AND

NIGGERS NEED TO HANG FROM TREES."

                e.         On August 8, 2019, WISDOM III messaged GARFIELD: "[l]0mm is best

millimeter though." GARFIELD replied, "Yes it is. I only own one unfortunately. I need

another...I've hit steel at 120 yards with it shooting Sig FMJ s and it hit pretty hard .. .I just need to

use it on some niggers now."

                f.         On August 8, 2019, GARFIELD messaged a group chat and stated to

OWENS, "I want a full auto Scar H. Travis, hook me up with some goodies from the armory. I'll

pay you $100 worth of McChickens." OWENS responded, "Lol I can't do that with how the

security is now in the military it's ridiculous to get your issued M16A4 service rifle. "

                g.         On August 16, 2019, GARFIELD messaged the group chat and stated "I

have access to 300k lbs of anhydrous ammonia7• Just need a container to store it." OWENS


6
  I believe this to be a reference to Timothy Mc Veigh, an American domestic terrorist who
perpetrated the 1995 Oklahoma City bombing that killed 168 people and injured over 680 others.
7
  Anhydrous ammonia is a common chemical compound used in fertilizer that can also be used as
an explosive/WMD precursor, which GARFIELD has access to via his employment at ConAgra
                                             Page 10 of25
Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 12 of 29 PageID #: 12




responded, "Nice I have combat engineers as friends with access to c4." GARFIELD replied,

"What kind of container does that shit need again? ... Something that can handle high pressure with

a release valve to bleed off excess pressure. I could probably make one with spare parts from the

refrigeration guys at work. BOMBS A WAY MR. MCVEIGH." OWENS messaged, " [y]es kill

them all.. .I have access to so much hahaha we can make it rain bullets for days."

               h.     On August 20, 2019, GARFIELD messaged PELTS stating that he wanted

to kill Black people, to which PELTS responded "Let' s do it."

               1.     On August 22, 2019, WISDOM III messaged GARFIELD: " [w]hites have

true diversity. We are not all the same. Our differences are what make us unique and human.

Niggers have no such luxury, nor do they truly understand that concept. They ask think in the same

selfish animal way. And that's all they are- animals. And with the current state of the world, they

have become severe pests. They must be eradicated. Completely and utterly." GARFIELD

replied, "Racism isn't real, whites are the only humans."

              J.      On August 26, 2019, WISDOM III messaged the group chat, "Anyone want

to try produce a B-50 BRB with me then?" "Killing niggers is a greater source of dopamine. KKK

tested, *unofficially* Crusade approved." On August 26, 2019, PELTS responded "I'll do it

James," to which WISDOM III wrote "We need a 50 gallon barrel, a shit load of duct tape, an ass

ton of potassium nitrate (go to the co-op and claim it's for stump removal or hobby rocket building

if asked, hope not to get arrested since both can technically be seen as true), lots of sugar, and

some cardboard. I've got $40 to give to the cause, which can get 3 things on our list." PELTS

responded "Idk where to get a 50 gallon barrel" and WISDOM III responded "Online. Seriously,

you can get 50 gallon drums/barrels all over the internet if you look." PELTS responded "Ok."



Foods.
                                          Page 11 of25
Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 13 of 29 PageID #: 13




WISDOM III continued, "Now we just need that sweet, sweet, potassium nitrate 8... But honestly,

if we're doing something like this, forget the barrel. Just get a shit load of PVC pipe. Preferably

two sizes, of which one should fit somewhat loosely inside of the other. Because then we can make

knockoff Panzerschreck launchers ...Might as well have a couple hours of fun instead of a few

seconds."

       22.     On October 18, 2019, the FBI received information concerning private chat

messages between an account created on October 9, 2019, with the User ID: 100042287731351,

using the name "Jason Vulgamore," and a Facebook user identified as Cameron MASON. Based

upon the information associated with the User ID: 100042287731351 , it is believed that

GARFIELD is the user of the account. The cellular phone number associated one of

GARFIELD's previously referenced Facebook accounts, 479-214-2684, is associated with User

ID: 100042287731351.

       23 .    The following conversation between GARFIELD and MASON took place over

Facebook Messenger between October 14, 2019 and October 15, 2019:

               a.     On October      14, 2019, GARFIELD            messaged MASON: "Soon

brother...white marker...Saint Tarrant. 9" MASON responded, "I don't get it." GARFIELD then

sent the following images showing a firearm with serial number BLUZ319:




8
  Potassium Nitrate is a common chemical compound often used in fertilizer that can also be used
as an explosive/WMD precursor.
9
  I believe "Saint Tarrant" is a reference to the Christchurch, New Zealand mosque shooter,
Brenton Tarrant.
                                          Page 12 of25
Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 14 of 29 PageID #: 14




                                                                              10 11




                                                                             12 13 14




10
   I believe the images on GARFIELD's handgun are decorated similarly to the rifle used by the
Christchurch, New Zealand mosque shooter, Brenton Tarrant.
11
   I believe the symbol bearing resemblance to a hashtag or pound sign is likely a reference to the
Iron Guard, a Romanian fascist group.
12
   I believe the slogan "13=50" may be a reference to the perceived belief that despite only making
up 13% of the population, African Americans commit 50% of crime.
13
   I believe the acronym "A30B" is likely a reference to the Azov Battalion, which is a Ukrainian
National Guard Unit with Neo-Nazi ties.
14
   I believe the numbers "42089" are likely a reference to Adolf Hitler's birthday, April 20, 1889.
                                          Page 13 of25
Case 2:20-cm-00027-MEF Document 1                    Filed 03/12/20 Page 15 of 29 PageID #: 15




                                                                               15 16



                b.      On October 15, 2019, GARFIELD reached out to MASON and messaged,

"The AR 17 is next. And to explain some of them, 4/20/1889 is Hitler's birthday, Azov battalion is

a Ukrainian Right Wing Death Squad, Kali Yuga is a stage of enlightenment, where the world is

right now, the Iron Guard was a Romanian Orthodox Fascist political party, Prinz Eugen was the

SS division my great grandfather started in, and I chose the 2nd Latvian insignia because Saint

Tarrant 18 had the 1st Latvian on his rifle."

                     GARFIELD's Residency at THE TARGET LOCATION

        24.     The investigation to date has determined that GARFIELD lives with his fiance and

her family at THE TARGET LOCATION.



15
   I believe the number "14" was painted next to the word "Dirlewanger" and may be a reference
to the "14 words" slogan initially coined by David Lane, a member of the white supremacist group
known as "The Order." The "14 words" state, "We must secure the existence of our people and a
future for white children."
16
   I believe the 2nd Latvian insignia is displayed on the slide of GARFIELD's handgun following
the word, "Dirlewanger." "Dirlewanger" may be a reference to former Nazi SS Officer Oskar
Dirlewanger, or the penal unit he created within SS called the Dirlewanger Brigade.
17
   I believe this to be shorthand for "assault rifle."
18
   I believe Saint Tarrant is in reference to Brenton Tarrant who has been hailed as a saint by many
within white supremacist groups.
                                                Page 14 of25
Case 2:20-cm-00027-MEF Document 1               Filed 03/12/20 Page 16 of 29 PageID #: 16




       25.    On October 26, 2019, FBI surveillance observed a 1999 Toyota 4Runner, green in

color, bearing Arkansas license plate, 208 XXZ, at THE TARGET LOCATION. An Arkansas

Department of Motor Vehicle (DMV) query of Arkansas license plate, 208 :XXZ, associated

GARFIELD with the 1999 Toyota 4Runner.

       26.    On October 27, 2019, FBI surveillance observed the 1999 Toyota 4Runner, green

in color, bearing Arkansas license plate, 208 :XXZ, at GARFIELD's place of employment,

Conagra Foods, 3100 East Main St., Russellville, Arkansas, which is in the Eastern District of

Arkansas, during the nighttime hours.

       27.    At approximately 5:30AM, on October 27, 2019, FBI surveillance observed a male,

believed to be GARFIELD, departing the Conagra parking lot in the 1999 Toyota 4Runner, green

in color, bearing Arkansas license plate 208 :XXZ. At approximately 8:00AM, the vehicle was

observed parked at a residence on the south side of County Road 4490, 2.3 miles west of Ozone,

Arkansas.

       28.    On October 29, 2019, GARFIELD and PELTS were observed by the FBI

surveillance team traveling to Wilkerson Auto Sales, 1005 North 18 th Street, Ozark, Arkansas, in

the 1999 Toyota 4Runner, green in color, bearing Arkansas license plate 208 :XXZ. GARFIELD

then left Wilkerson Auto Sales driving a red in color, 2006 Chevrolet Silverado, VIN

2GCEC19ZX61313364. It is believed that GARFIELD purchased the 2006 Chevrolet Silverado

on or about October 29, 2019.

       29.    On November 17, 2019, Arkansas license plate, 465YUE, was observed on the

2006 Chevrolet Silverado, VIN 2GCEC19ZX61313364. This license plate was registered to

GARFIELD on or about November 15, 2019.




                                         Page 15 of25
Case 2:20-cm-00027-MEF Document 1                   Filed 03/12/20 Page 17 of 29 PageID #: 17




       30.      On November 19, 2019, FBI surveillance observed a Green Toyota 4Runner

arriving at THE TARGET LOCATION. Two males were observed working on the 2006

Chevrolet Silverado, Arkansas license plate 465YUE at THE TARGET LOCATION. Later, the

2006 Chevrolet Silverado, Arkansas license plate 465YUE, was observed being towed to Luke' s

Automotive and Diesel Service, 3882 AR-22, Paris, Arkansas.

                           Communications and Meetings with CS2

       31.      A confidential human source (hereinafter "CS2") has been meeting with and having

conversations via text messaging with GARFIELD. CS2's information has proven truthful and

reliable. CS2 ' s information has been repeatedly corroborated through surveillance and review of

recorded meetings with the GARFIELD. CS2 has no criminal history and is motivated by money,

sense of duty, and patriotism.

         32.    On or about November 5, 2019, GARFIELD and CS2 engaged in the following

text conversation:

         GARFIELD:               Lady has meltdown at local Domino' s:

         GARFIELD:               Gotta carry to get pizza.

         CS2:                    Those black bitches are wild man. Also, that 300 clip was funny as
                                 fuck.

         GARFIELD:               That' s why I carry my 10mm everywhere. 19 I don't want to be
                                 caught in a chimpout trying to get a burger and not be able to kill a
                                 few niggers in the process.




19
   Based on my knowledge of the investigation, I believe that he is referring to one of the firearms
that GARFIELD owns and possesses, specifically the firearm he referenced in his August 8, 2019,
Facebook Messenger conversation (see Paragraph 21.e. above), as well as pictured in his June 11 ,
2019, and June 23 , 2019 Facebook messages to WISDOM III (see Paragraphs 16 and 19 above,
respectively).
                                             Page 16 of25
Case 2:20-cm-00027-MEF Document 1                  Filed 03/12/20 Page 18 of 29 PageID #: 18




            33.    The following conversation between GARFIELD and CS2 took place over text

messaging on or around November 20, 2019:

            CS2:                Where are you living now?

            GARFIELD:           Ozone. It takes me about an hour to get to work.

            CS2:                0 h fuck that.

            GARFIELD:           But it's rent free and I live with my fiancee. I really don't want to
                                move away from her but any time something happens I miss work
                                cause it's so far.

            CS2:                Yea. I feel ya. Rent free is hard to pass up. Do you like her family?

            GARFIELD:           Yeah, they took me in and they've treated me better than my blood
                                family.

            CS2:                That's good man. They sound like solid people.

            34.    On or about November 28, 2019, GARFIELD and CS2 engaged in the following

text conversation:

            GARFIELD:           Yep. Already had to brandish on some niggers.

            CS2:                Oh shit. I bet they ran like pussies.

            GARFIELD:           They did. We were at a gas station and [GARFIELD's fiance] got
                                out to stretch her legs when 3 of them started their niggerspeak and
                                started walking over so I pulled out the AR20 and said fuck off
                                mggers.

          35.      On or around December 6, 2019, CS2 was instructed to conduct a consensually

monitored and recorded meeting with GARFIELD . FBI surveillance observed CS2's meeting

with GARFIELD inside a restaurant, in Fort Smith, Arkansas, which is in the Western District of

Arkansas.




20
     Based upon my knowledge of the investigation, I believe "AR" is shorthand for "assault rifle."
                                            Page 17 of25
Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 19 of 29 PageID #: 19




         36.    Later the same day, FBI surveillance team observed CS2 and GARFIELD travel

to GARFIELD's residence located at THE TARGET LOCATION.                      During the meeting,

GARFIELD introduced "Colton"21 to CS2.

         37.    Affiant listened to a live-monitoring device and overheard GARFIELD and CS2

discussing the paint markings on the firearm, referenced in Paragraph 23 , above. Based on my

experience and training, Affiant believes sounds heard during live monitoring were slides of a

firearm( s) going forward.

         38.    Affiant met with CS2 immediately after he/she left THE TARGET LOCATION.

While at THE TARGET LOCATION, CS2 observed (1) Glock pistol, (1) 1911 style firearm,

(2) AR-15 style rifles, (1) Mauser manufactured firearm, (1) full automatic firearm, and (2) upper

receivers in the bedroom believed to be occupied by GARFIELD and his fiance.

         39.    CS2 also advised Affiant that during the meeting GARFIELD and "Colton,"

discussed renting a U-Haul truck, filling the vehicle with Tannerite, and shooting the vehicle in

order to blow up the Bureau of Alcohol, Tobacco, Firearms, and Explosives office in Little Rock,

Arkansas.

         40.    On or around December 6, 2019, GARFIELD provided CS2 with a .125 drilling

jig, which can be used for properly aligning and drilling the third hole for a full auto sear in an

AR-15 style lower receiver.

         41 .   On or around December 13, 2019, GARFIELD messaged CS2 " 100 good ol boys

raid the stores for semis worth oftannerite and ammo and begin a guerilla war" and expressing his

belief that "soon it won't just be a dream."




21
     I believe "Colton" to be Colton PELTS.
                                           Page 18 of25
Case 2:20-cm-00027-MEF Document 1                  Filed 03/12/20 Page 20 of 29 PageID #: 20




       42.      On or around December 17, 2019, FBI surveillance observed GARFIELD meeting

with CS2 at a commercial business located in Fort Smith, Arkansas. During the meeting with CS2,

GARFIELD offered to convert CS2's AR-15 lowerto fully automatic. Additionally, GARFIELD

claimed to have done this for five other people.

       43 .     On or around December 17, 2019, GARFIELD advised CS2 that he knew he was

not allowed to buy a firearm because he was a firearm prohibited possessor.

       44.      On or about December 28, 2019, GARFIELD texted CS2 "Get out the napalm and

agent orange. I'm gonna make my grandpa proud." GARFIELD then sent CS2 a screen shot of

chemicals "frequently bought together" and stated "Oh yea, that' s taking me back to junior year. "

CS2 responded "I wonder how much it would take to really be able to fucking something up."

GARFIELD responded "It burns dirt so a couple of pounds could do wonders." CS2 then sent

GARFIELD an emoji with a puzzled face, to which GARFIELD responded "Let me find my old

infographic folder and I'll show you some things." GARFIELD then sent CS2 several graphics

with instructions on how to make firebombs and other explosive devices.

       45.      On or about December 30, 2019, GARFIELD and CS2 engaged in the following

text conversation:

         GARFIELD:            Got pulled over by a nigger cop on the way in to work with a couple
                              of guns on me. I thought I was gonna have a problem with him, he
                              immediately became a dick when he walked up to my window.

         CS2:                 Oh shit! What happened.




                                          Page 19 of25
Case 2:20-cm-00027-MEF Document 1               Filed 03/12/20 Page 21 of 29 PageID #: 21




         GARFIELD:           He said I didn't yield long enough despite it being a straight stretch
                             with no coming traffic. He came up to the window with his hand
                             already on his gun and being an uppity nigger. I was very tempted
                             to draw and fire when he walked away.

         CS2:                Fuck that nigger. And they wonder why they are getting shot lately.
                             That's some bullshit. All they do is harass people.

         GARFIELD:           I had two ARs and my Colt with me. 22 I'm glad he didn't search
                             the vehicle.
       46.      On or about January 14, 2020, GARFIELD sent CS2 the following text and image:

         GARFIELD :          Feels good to walk around in but it smashes your dick when you sit
                             down.




                                                                          23




22
   Based on my knowledge of the investigation, GARFIELD is referring to firearms he owns and
possesses.
23
   Affiant believes this photo is of GARFIELD . This firearm also appears to be the same firearm
depicted in GARFIELD's June 11 , 2019 Facebook message to WISDOM III (see Paragraph 16
above), as well as the firearm he is posing with in the June 23 , 2019 Facebook message
GARFIELD sent to WISDOM III (see Paragraph 19 above).
                                         Page 20 of25
Case 2:20-cm-00027-MEF Document 1                 Filed 03/12/20 Page 22 of 29 PageID #: 22




       47.     On March 11, 2020, CS2 and GARFIELD met at THE TARGET LOCATION.

CS2 advised Affiant that GARFIELD asked if CS2 would be interested in attacking Arkansas

State Senator Stephanie Flowers.24

       48.     On March 11 , 2020, CS2 observed one (1) suppressor, one (1) full-automatic

assault rifle, one (1) full auto sear, and three (3) handguns (FN 45, Glock pistol, and Springfield

1911). Additionally, CS2 observed approximately 1000 rounds of green tip and 10mm ammo.

       49.     On March 11 , 2020, CS2 observed GARFIELD fuing an AR, believed to be fully

automatic, from the second story balcony of THE TARGET LOCATION.

     Additional Evidence of GARFIELD's Possession of Firearms and Machine Guns
       50.     On or around December 6, 2019, Affiant utilized a grand jury subpoena to obtain

the purchase history for GARFIELD from New Frontier Armory. A review of the subpoenaed

records revealed the purchase of (1) M-16 Drilling Jig (SKU TL-M16-JIG)2 5 and (1) M-16 Full

Auto LPK (SKU LPK-M16). 26 Invoice NFA31878, dated August 27, 2019, had a billing and

shipping address registered to "Jason Garfield," PO Box 1724, Clarksville, AR 72830, and a

telephone number listed as (479) 214-2684.

       51.     On February 12, 2020, the Honorable District Judge P.K. Holmes III, seated in the

Western District of Arkansas, issued an order authorizing the interception of electronic

communications to and from the mobile device, assigned 479-214-2684, used by GARFIELD. 27

       52.     On February 16, 2020, FBI surveillance observed GARFIELD at a gun show at

the Arkansas State Fairgrounds, 2600 Howard Street, Little Rock, Arkansas 72206. An individual



24
   Sen. Stephanie Flowers is an African American senator representing Arkansas District 25 .
25
   M-16 Drilling Jig is made for properly aligning and drilling the third hole for a full auto sear in
an AR-15 style lower receiver.
26
   M-16 Lower Parts Kit (LPK) includes parts to assemble a full auto sear.
27
   Case Number 2:20CM13.
                                           Page 21 of25
Case 2:20-cm-00027-MEF Document 1               Filed 03/12/20 Page 23 of 29 PageID #: 23




at the Arkansas State Fairgrounds advised an FBI Task Force Officer ("TFO") that GARFIELD

purchased a Springfield, .45 caliber handgun from his/her booth.

        53.     On February 17, 2020, GARFIELD text messaged Jacob WILLEMS, "I bought a

Springfield 45." 28

        54.     On February 18, 2020, Samuel WILLEMS text messaged GARFIELD, "How

much for the 1911 again." GARFIELD responded, "500". Later that day, Samuel WILLEMS

offered to purchase the firearm and asked GARFIELD for the serial number. GARFIELD

responded to Samuel WILLEMS, "Ww57358." 29

                               GARFIELD'S Prohibited Status

       55.      On November 10, 2015 , a licensed professional counselor, filed a petition to

involuntarily commit GARFIELD stating that he was "a clear and present danger to

himself/herself or others."30 That same date, a Johnson County, Arkansas Circuit Judge issued a

Pick-Up Order to transport GARFIELD to court for a hearing set for November 12, 2015.

       56.      On November 11, 2015 , a Johnson County, Arkansas Sheriffs deputy served

GARFIELD with a Summons, Statement of Rights and Petition.

       57.      On November 12, 2015 , after a hearing, the Court entered an order finding

GARFIELD "poses a clear and present danger to himself/herself or others," and involuntarily

committed GARFIELD to a facility for seven days for evaluation. GARFIELD was present for

the hearing and represented by counsel.




28
   I believe this to mean a Springfield 1911 .45 ACP handgun.
29
   I believe this is the serial number for the firearm purchased by GARFIELD on February 16,
2020.
30
   Johnson County, Arkansas Circuit Court Case No. 36-PR-15-185.
                                          Page 22 of25
Case 2:20-cm-00027-MEF Document 1                 Filed 03/12/20 Page 24 of 29 PageID #: 24




         58.    On November 17, 2015, GARFIELD's mother filed a Petition for Order of

Protection and an accompanying affidavit seeking an order of protection against GARFIELD.31

In the affidavit, GARFIELD's mother stated that on November 9, 2015, GARFIELD told her,

"If anyone comes to take me away I'm going to slit your fucking throat you worthless piece of

shit." GARFIELD's mother also stated, "[GARFIELD] has physically assaulted me less than a

year ago and has made threats on my life regularly since the attack."

         59.    On November 20, 2015 , a Johnson County, Arkansas Sheriffs deputy personally

served GARFIELD a copy of the petition, ex parte order of protection, summons, and warnings.

In the warnings it stated, " It is a federal offense for an individual who is subject to a Final Order

of Protection or convicted of a misdemeanor of domestic violence to ship, transport, or possess a

firearm or ammunition pursuant to 18 U.S.C. §922(g)(8) and (9)."

         60.    On December 16, 2015, the Johnson County, Arkansas Circuit Judge, after a

hearing, entered a Final Order of Protection. The Court stated GARFIELD had "been provided

with proper notice and the opportunity to be heard," and found GARFIELD's mother was " in

immediate and present danger of domestic abuse." The Order is effective until December 16, 2025 .

                          Need for Nighttime and No-Knock Warrant

         61.    In accordance with Federal Rule of Criminal 41§ (2)(ii), I request for good cause

shown that the warrant expressly authorize execution of the warrant during nighttime hours

(between 10:00 p.m. and 6:00 a.m.) without first alerting occupants to law enforcement presence.

         62.    During the course of this investigation, agents have determined that GARFIELD

lives at THE TARGET LOCATION. I know in my training and experience that individuals who




31
     Johnson County, Arkansas Circuit Court Case No. 36-DR-15-279.
                                           Page 23 of25
Case 2:20-cm-00027-MEF Document 1                Filed 03/12/20 Page 25 of 29 PageID #: 25




have fuearms store them in their residences and maintain them for long periods of time, frequently

for many years.

         63.    On December 6, 2019, CS2 observed an AK-4 732 weapon placed near the entrance

of THE TARGET LOCATION.

         64.    On March 11 , 2020, CS2 observed GARFIELD discharge a fully automatic assault

weapon off the balcony of THE TARGET LOCATION.

         65.    THE TARGET LOCATION is clearly marked with "no trespassing" signs in

order to deter unauthorized visitors.

         66.    THE TARGET LOCATION is in a remote, rural area that can only be approached

by one roadway. The roadway to THE TARGET LOCATION is easily observed by the

occupants, and pedestrians and vehicles unfamiliar to the region do not typically travel through

the area.

         67.    Based upon my training and experience, I believe there is a significant risk of a

violent confrontation with GARFIELD, and that nighttime and no-knock authorizations are

necessary to mitigate this risk and improve the safety of Agents, GARFIELD, other residents of

THE TARGET LOCATION, and any persons in the area.

         68.    During the course of the investigation, GARFIELD espoused a personal ideology

that is violent and anti-government, to include contemplation of violence toward law enforcement

when confronted. GARFIELD is heavily armed and appears proficient in the use of firearms.

The rural location and single avenue of approach prevent a covert approach to THE TARGET

LOCATION during daylight hours. Agents can reduce the likelihood that GARFIELD may gain

access to a firearm and engage Agents by approaching during nighttime and making entry to THE



32
     Avtomat Kalashnikova (AK).
                                          Page 24 of25
Case 2:20-cm-00027-MEF Document 1              Filed 03/12/20 Page 26 of 29 PageID #: 26




TARGET LOCATION, without knocking. Your Affiant requests authorization to serve this

search warrant during nighttime hours, without knocking.

                                       CONCLUSION

         69.   Based on the foregoing, your affiant believes that there is probable cause for a

nighttime, no-knock Search Warrant for 2310 Country Road 4490, Ozone, Arkansas, the residence

of Jason D'Juan GARFIELD, for violations of Title 18 U.S.C. §§ 373 , 875(c), 922(g), 922(0) and

2332a.



                                                   RyanC
                                                   Special Age
                                                   Federal Bureau of Investigation

Sworn to and subscribed before me this 12th day of March 2020.




                                                   HONORABLE MARK E. FORD
                                                   UNITED STATES MAGISTRATE JUDGE




                                        Page 25 of25
Case 2:20-cm-00027-MEF Document 1               Filed 03/12/20 Page 27 of 29 PageID #: 27




                                         ATTACHMENT A

Location: 2310 County Road 4490, Ozone, Arkansas

Description: Multiple level residential dwelling, including:   a two-level residence, a shed, a

camper, and other outlying structures.




                                           Page 1 of 1
Case 2:20-cm-00027-MEF Document 1                 Filed 03/12/20 Page 28 of 29 PageID #: 28




                                       ATTACHMENT B

                      ITEMS TO BE SEARCHED FOR AND SEIZED

Property and records (whether in the form of printed documents or stored in electronic or digital
form) tending to establish and document a prohibited person in possession of frrearms, solicitation
to commit a crime of violence, interstate communication of a threat, and conspiracy to use a
weapon of mass destruction including but not limited to the following:

   1. Books, records, receipts, notes, bank statements, and other bank records, money drafts,
      letters of credit, money orders, cashier's checks, and other monetary instruments,
      passbooks, bank checks, safe deposit box keys and records, and items evidencing the
      obtaining, secreting, transfer, and/or concealment weapons of mass destruction.

   2. Personal and business calendars, address and/or telephone books, rolodex indices, pagers,
      cellular telephones, pager or cellular telephone memory, and papers reflecting names,
      addresses, telephone numbers, pager numbers, fax numbers, telex numbers,
      correspondences of subjects of the investigation, and their criminal associates, and
      financial institutions.

   3. Weapons and counter-surveillance equipment that might be utilized in the conduct of
      solicitation to commit a crime of violence or use of weapon of mass destruction.

   4. Photographs, and/or video tape reproductions of co-conspirators and weapon(s)

   5. Firearms and frrearms components, including: upper receivers, lower receivers, magazines,
      springs, barrels, firing pins, and other parts utilized to discharge ammunition from a
      frrearm.

   6. Firearm suppressors, or other attachments intended to reduce the visual muzzle flash or
      sound caused by the discharge of a weapon.

   7. Accessories, bags, slings, holsters, safes, magazine pouches, or tactical gear employed to
      store, retain, conceal, or employ frrearms or other weapons.

   8. Machinery and tools that could be employed to modify or alter firearms, build suppressors,
      or manufacture frrearms equipment.

   9. Explosives and explosive components.

   10. Hazardous chemicals or chemical components that could be employed to create explosives,
       including but not limited to: Tannerite and anhydrous ammonia.

   11 . Barrels or tanks utilized for the storage of hazardous chemicals.


                                           Page 1 of2
Case 2:20-cm-00027-MEF Document 1             Filed 03/12/20 Page 29 of 29 PageID #: 29




  12. Tactical body annor and personal protective equipment, including but not limited to: eye
      protection, hearing protection, gloves, gas masks, chemical suits, ballistic rated ceramic
      plates, Kevlar plates, and plate or Kevlar carriers.




                                        Page 2 of2
